Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
2.            This Office Action is responsive to the Amendment filed on 12/14/2021.  Claims 1-9 and 11-20 of which claims 1, 9 and 15 are independent, were pending in this application and have been considered below.
(i)	Claim 10 is now cancelled
(ii)	Claims 9 and 15 are currently amended
(iii)	Claims objected to because of informalities are withdrawn because of amendments.

Response to Arguments
3.            Applicant’s arguments, see Remarks, filed 12/14/2021, with respect to the rejection of Claim 9 under 35 U.S.C. 103 as being unpatentable over Nam et al
(US 20170208613) in view of Jaein Kim et al (Joint Design of Fronthauling and Hybrid
Beamforming for Downlink C-RAN Systems, arXiv:1902.10873v2 [cs.1T] 14 March
2019, pages 1-12 ) and further in view of Josiam et al (US 20140044044) have been fully considered and are persuasive.  The rejection of claims has been withdrawn because of amendments.
Allowable Subject Matter
4.         Claims 1-9 and 11-20 are allowed.
5.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
6.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.         The following is a statement of reasons for allowance: 
Regarding claims 1, 9 and 15, the prior art of record, specifically Nam et al
(US 20170208613) teaches see [0011], the statistical channel information may include at least one of transmit correlation matrices, eigenvalues of the transmit correlation matrices, eigenvectors of the transmit correlation matrices, angle spreads (ASs), angles of departure (AoDs), and one or more long-term precoding matrix indicators (PMIs) that mean statistical channel information and are selected from a fixed codebook. See [0088], a step of obtaining statistical channel information on one or more pieces of UE (S310); a step of classifying the one or more pieces of UE into one or more classes and one or more groups subordinate to the classes on the basis of the statistical channel information (S320); a step of determining group beamforming matrices for the respective divided groups (S330); a step of performing group beamforming transmission based on the group beamforming matrices to the pieces of UE belonging to the groups according to the groups, and obtaining instantaneous channel information (S340); and a step of scheduling the pieces of UE on the basis of the instantaneous channel information and transmitting data to the pieces of UE on the basis of the scheduling (S350). See [0091], Statistical channel information can be obtained when a base station sets and transmits a channel state information (CSI)-reference signal (RS) to the pieces of UE and receives feedback of results measured through the received CSI-RS, or can be measured by the base station through an uplink SRS transmitted by UE.); and  transferring transmission data for each of the ANs, to which the digital precoder is applied, to the each of the ANs ( [0055], Here, B is a beamforming matrix based on statistical characteristics of a channel, P is a precoding matrix based on channel information [tilde over (H)]=HB, and d is a data symbol vector. See claim 1, generating precoding matrices using the group beamforming matrices and instantaneous channel matrices which are generated based on the instantaneous channel information; and transmitting data, which is generated based on the precoding matrices, to the pieces of UE on the basis of the scheduling.
Jaein Kim et al (Joint Design of Fronthauling and Hybrid Beamforming for Downlink C-RAN Systems, arXiv:1902.10873v2 [cs.1T] 14 March2019, pages 1-12 ) teaches in fig. 1, section 1, INTRODUCTION, - - -hybrid beamforming to the C-RAN architecture. We tackle the problem of jointly optimizing digital baseband beamforming and fronthaul compression strategies at the BBU along with RF beamforming at the RRHs with the goal of maximizing the weighted downlink sum-rate and the network EE.
Josiam et al (US 20140044044) teaches in in [0086], The MS specific CSI-RS symbols may involve different number of digital chains to transmit in a specific spatial direction and different number of digital chains for different spatial directions identified by the MS. The number of digital chains to be involved in a MS specific CSI-RS may be determined by the BS using parameters like scheduling overhead, current load, and the like. A rate of update of the RF precoder index that determines the spatial beam direction and a rate of update of digital baseband digital precoder from the MS may be different and may be configured depending on a number of common and MS Specific CSI-RS used by the BS. In certain embodiments, rank and RF precoder choice may be updated infrequently and estimated using common CSI-RS symbols; digital baseband precoder may be updated based on the frequency of MS specific training symbols and is dependent on the RF precoder.
Rahman et al (US 20180076871) teaches beamforming in [0099]. In [0159], the UE receives CSI feedback configuration information for the CSI feedback including a spatial channel information indicator for each subband (SB). In step 1505, the spatial channel information indicator comprises at least one of a downlink channel matrix, a covariance matrix of the downlink channel matrix, or an eigenvector of the covariance matrix of the downlink channel matrix.
However, none of the prior arts cited alone or in combination provides the motivation to teach transfer transmission data for each of the ANs, to which the digital precoder is applied, to the each of the ANs through a fronthaul link, and
wherein each of the ANs is configured to: obtain a spatial channel covariance with terminals subject to a service, select a set of terminals to be serviced from among the terminals subject to the service, determine a radio frequency (RF) precoding matrix by which interference between the terminals to be serviced is minimized; transfer information on the determined RF precoding matrix to the CP, and generate an effective channel by configuring an RF precoder based on the determined RF precoding matrix as recited in claims 1, 9 and 15.

Conclusion
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        December 28, 2021